Citation Nr: 1435772	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to October 1, 2012, for the grant of spousal apportionment.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.  The Appellant is the Veteran's spouse.  This matter comes to the Board of Veteran's Appeals (Board) after an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

As will be determined herein, the Veteran's spouse did not timely file a notice of disagreement to the April 18, 2013 decision and, thus, an appeal has not been properly perfected to the Board with respect to the above-captioned claim.  Despite the absence of a properly perfected appeal, the Board will refer to the Veteran's spouse as the Appellant herein.


FINDINGS OF FACT

1.  In an April 18, 2013 decision, the RO granted the Appellant's claim of entitlement to spousal apportionment, effective October 1, 2012.  The RO notified the Appellant of this decision in an April 19, 2013 letter.
 
2.  Subsequent to the April 18, 2013 decision, the Appellant did not submitted a notice of disagreement.

3.  The Veteran submitted a notice of disagreement on May 3, 2013.


CONCLUSION OF LAW

A proper claimant did not file a notice of disagreement regarding the April 18, 2013 decision that granted entitlement to spousal apportionment.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.665, 20.200, 20.201, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on statutory interpretation.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

On September 12, 2012, the Appellant filed a claim of entitlement to spousal apportionment, which was granted in an April 18, 2013 decision.  In a letter dated the next day (April 19, 2013), the RO notified the Appellant of the decision and notice of her appellate rights.  This letter was sent to the mailing address provided to VA by the Appellant in her September 12, 2012 claim.  There was no indication that the Appellant did not receive the notice letter and the notice letter was not returned as undeliverable.

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  In order for an appeal to conform to the law, VA regulations provide that an appeal must consist of a timely filed notice of disagreement and it must be in writing.  38 C.F.R. § 20.200.  As defined by the regulations, a notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with a decision by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201.  With respect to the timeliness of the notice of disagreement, the claimant or his or her representative must file a notice of disagreement with a decision by the AOJ within one year from the date of that AOJ mails notice of that decision to the claimant.  38 C.F.R. § 20.302(a).

Following the April 18, 2013 decision, VA did not receive a written communication from the Appellant wherein she expressed dissatisfaction with that decision, including the effective date of the benefits awarded.  Indeed, VA did not receive any written communication from the Appellant since the April 18, 2013 decision was issued.  

Further, the RO sent an April 19, 2013 notice letter to the Appellant at the mailing address of record.  The Appellant has not asserted that she did not receive this letter, and the record does not otherwise indicate that it was undelivered.  Thus, the presumption that the notice was mailed to and received by the Appellant has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."); see also Clark v. Principi, 15 Vet. App. 61, 63 (2001); Boyd v. McDonald, No. 10-582 (Aug. 5, 2014).

The Board finds that the evidence of record demonstrates that the Appellant did not file a notice of disagreement.  Consequently, the appeal is denied, and the Board is currently without jurisdiction to consider the underlying the claim.  38 U.S.C.A. § 7108; 38 C.F.R. §§ 20.200, 20.201, 20.302.

In making this determination, the Board acknowledges that the Veteran (not the Appellant) submitted a notice of disagreement on May 3, 2013.  

Generally, before the Board may exercise jurisdiction over any claim, an individual must show that he or she is a proper claimant.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  In order to be a proper claimant, the law requires that a claimant have standing to file an appeal.  For a claimant to have standing to file an appeal, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000).

Although arising from a veteran's benefits, an apportionment is an entity legally separate from those benefits.  Thus, when a veteran's dependent files on his or her own behalf for an apportionment, they seek to exercise his or her right to an apportionment.  38 U.S.C.A. § 5307 (West 2002); Belton, 17 Vet. App. at 211; Redding, 13 Vet. App. at 514-15; Hall v. Brown, 5 Vet. App. 294, 294-95 (1993).

Consequently, in the present case, the Veteran does not have legal claim to the apportioned benefits or the apportionment of benefits.  His spouse (the Appellant) is entitled to the apportioned compensation over which he no longer has entitlement because of his current incarceration.  Further, it the Appellant's right to seek additional apportionment, including through the pursuit of claim of entitlement to an earlier effective date for the grant of apportionment.  38 U.S.C.A. §§ 7104, 7108; 38 C.F.R. § 3.665.  However, as determined above, his spouse has not filed a notice of disagreement despite being sent of notice of the April 18, 2013 decision and notice of her appellate rights.

The Board acknowledges that the RO accepted the notice of disagreement submitted by the Veteran (and, later, the substantive appeal submitted by the Veteran) as valid and timely and, thus, issued a statement of the case and certified the claim to the Board for appellate review.  However, this is the first opportunity the Board has had to address the validity and/or timeliness of the Veteran's submissions in the context of the Appellant's claim of entitlement to apportionment.  As such, the Board finds that VA has not waived the procedural requirements for perfecting an appeal of the above-captioned claim and, thus, such an analysis is ripe for adjudication here.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In sum, while the payment of an apportioned share of the Veteran's compensation benefits to the Appellant is a benefit under the laws administered by the VA, it is the Appellant, not the Veteran, who is eligible for such a benefit.  As the Veteran is not a proper claimant, he is not the proper party to prosecute the above-captioned claim, to include the submission of a notice of disagreement.  Thus, the Veteran's May 3, 2013 submission has no legal significance with regard to the issue decided in the April 18, 2013 decision.


ORDER

A notice of disagreement regarding the April 2013 decision was not timely filed by a proper claimant; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


